PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/064,580
Filing Date: 21 Jun 2018
Appellant(s): Wenzel et al.



__________________
Ryan Harding
For Appellant


EXAMINER’S ANSWER









(1) Grounds of Rejection to be Reviewed on Appeal

This is in response to the appeal brief filed 1/21/2021.Every ground of rejection set forth in the Office action dated 7/15/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-33, 35, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Best (US 20090202688 A1) in view of Juett (US 4290408) and Hou (US 20150223639 A1).
Regarding claim 21, Best discloses a grilling apparatus, the apparatus comprising: a grill body comprising a firebox adapted to burn a source of fuel (Fig. 1), the firebox comprising an upper rim (see Figs. 1, 5 showing an upper rim of a burner housing 30), the upper rim adapted to support a food grate (36, Fig. 1) along a lateral plane defining a food supporting region above the firebox; a hood (46, Fig. 1) pivotably mounted to the grill body above the food supporting region; a food support grate comprising a plurality of food support modules supported on two or more edges of the upper rim and configured to collectively span all or a portion of the food support region (para. 56); a radiant tray module (834, Fig. 20) and a gas burner assembly comprising a gas burner manifold (Fig. 22) disposed in the firebox, each positioned below the radiant tray module, wherein each gas burner manifold comprises a central stem (801, Fig. 22) that extends below a center of the overlying radiant tray module, a plurality of spaced apart side branches (832, Fig. 22) disposed orthogonally with respect to the central stem and centered therefrom to extend a same distance from the central stem on two sides thereof, the central stem and the side branches of each gas burner manifold in fluid communication and defining a fluid path therein for the flow of a combustible gas therethrough, and an array of holes (802, 888; Figs 19, 22) extending through sidewalls of the central stem and side branches of each gas burner manifold to support combustion of gas at each of the holes that produce flames below the radiant tray module (the holes 802 support the combustion of gas by supplying fuel to the holes 888 that produce the flames; the holes 888 provide a base for the combustion flames)
EXCEPT the upper rim adapted to support a food grate along a lateral plane defining a food supporting region above the firebox between forward, rear, left, and right edges of the upper rim; a radiant tray comprising a plurality of radiant trays modules disposed in the firebox, each radiant tray module disposed below and corresponding to a lateral expanse of one of the 
Juett teaches a grilling apparatus comprising: the upper rim (11a, Fig. 2) adapted to support a food grate (11, Fig. 2) along a lateral plane defining a food supporting region above the firebox between forward, rear, left, and right edges of the upper rim; and a plurality of gas manifolds (28, Fig. 3), each positioned below and corresponding (“corresponding” is a broad term; as long as there is some relationship between the two corresponding elements then the limitation is met) to a lateral expanse of one of the food support modules (11) and comprising a plurality of refractory tiles (13) (Juett also teaches the use of ceramic briquettes as the heat radiating source, see col. 1, lines 9, 10) each having a first end (top) and a second end (bottom), a housing (10) including a generally planar first wall (top of housing 10) and a generally planar second wall (bottom of housing 10) and configured to house the tiles therebetween, a plurality of tile slots extending through each of the first wall and the second wall, each tile slot through the first wall corresponding to a tile slot through the second wall (Fig. 3), wherein each pair of corresponding tile slots is configured to cooperatively grasp a tile and thereby stably position the tile such that at least a portion of a first end of the tile is exposed 
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Best to further comprise an upper rim adapted to support a food grate along a lateral plane defining a food supporting region above the firebox between forward, rear, left, and right edges of the upper rim; and a plurality of gas manifolds.  The motivation to modify the upper rim of Best is so that the grill can be securely supported within the grilling apparatus, and so that the food on the grate doesn’t shift around.  The motivation to include a plurality of gas manifolds is so that the grilling apparatus of Best can have a larger cooking surface.  With the additional gas manifolds, the length and width of the cooking grate can be increased so that more food can be cooked at once.  This would be advantageous when cooking for large parties.  
Moreover, it would have been obvious to replace the radiant tray disclosed in Best with the radiant tray taught by Juett since it is merely a simple substitution of one known heat emitter for another.  Furthermore, Juett teaches that the radiant tray “enhances barbecue smoke flavoring of meat on an overlying grille, through even heating of the lattice to more completely vaporize grease drippings; it provides control of grease flare-ups; and it reduces cooking time as compared with prior artificial briquette installations, and thereby conserves fuel such as L. P. gas; and it is virtually self-cleaning through efficient grease vaporizing operation” (see bottom paragraph of col. 1 and top paragraph of col. 2)
Note: Hou also teaches a housing including a generally planar first wall and a generally planar second wall and configured to house the tiles therebetween (see Figs. 9c, 10c, 13, 14c, 21), a plurality of tile slots extending through each of the first wall and the second wall, each tile slot through the first wall corresponding to a tile slot through the second wall (Figs. 9c, 12, 14c), wherein each pair of corresponding tile slots is configured to cooperatively grasp a tile and thereby stably position the tile such that at least a portion of a first end of the tile is exposed through the tile slot through the first wall and at least a portion of a second end of the tile is exposed through the corresponding tile slot through the second wall (Figs. 5, 9, 14).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Best in view of Juett to further comprise a plurality of radiant tray modules, and where the tiles are ceramic tiles.  The motivation to include a plurality of radiant trays is so that the radiant tray modules can be combined to provide the grilling apparatus of Best an even larger cooking surface.  Moreover, a plurality of radiant trays is easier to clean than a single large radiant tray.  
Furthermore, it would have been obvious to substitute the refractory tiles of Juett with ceramic tiles since the modification is merely a simple substitution of one known heat radiating source for another. Moreover, ceramics are heat-resistant and durable and therefore suitable materials for the grilling apparatus of Best.    
Regarding claim 22, modified Best discloses wherein the stem of each gas burner manifold (Juett, 28; see also Fig. 3 of Hou) is generally (i.e., near or proximate) disposed below a row of ceramic tiles (Juett, 13; see also Fig. 3 of Hou) positioned along a middle length of the corresponding radiant tray module, and wherein at least a portion of the vent ports (Juett, 17) are disposed above gaps between the side branches of the corresponding gas manifold (e.g., 
Regarding claim 23, modified Best discloses wherein each side branch of the gas burner manifolds extends laterally below a row of ceramic tiles aligned cross wise across the corresponding radiant tray module (see combination of Best in view of Juett). 
Regarding claim 24, modified Best discloses (see combination in the rejection of claim 21) a grilling apparatus, the apparatus comprising: a grill body comprising a firebox adapted to burn a source of fuel, the firebox comprising an upper rim, the upper rim adapted to support a food grate along a lateral plane defining a food supporting region above the firebox between forward, rear, left, and right edges of the upper rim; a hood pivotably mounted to the grill body above the food supporting region; a food support grate comprising a plurality of food support modules supported on two or more edges of the upper rim and configured to collectively span all or a portion of the food support region; a radiant tray comprising a plurality of radiant trays modules disposed in the firebox, each disposed below and corresponding to a lateral expanse of one of the food support modules, wherein each radiant tray module grasps a spaced apart array of ceramic tiles; and a gas burner assembly comprising a plurality of gas burner manifolds disposed in the firebox, each positioned below and corresponding to one of the food support modules, wherein each gas burner manifold comprises a central stem disposed below a center of the radiant tray module, a plurality of spaced apart side branches disposed orthogonally with respect to the central stem and centered therefrom to extend a distance from the central stem on two sides thereof, the central stem and the side branches of each gas burner manifold in fluid communication and defining a fluid path therein for the flow of a combustible gas therethrough, and an array of holes extending through sidewalls of the central stem and side branches of each gas burner manifold to support combustion of gas at each of the holes that produce flames below the ceramic tiles. 

Regarding claim 26, modified Best discloses wherein the side branches and stem of each gas burner manifold are disposed below the ceramic tiles grasped by the corresponding (i.e., there is some relationship) radiant tray module (see combination in the rejection of claim 21). 
Regarding claim 27, modified Best discloses wherein the stem of each gas burner manifold is generally disposed below a row of ceramic tiles positioned along a middle length of the radiant tray module (see combination in the rejection of claim 21). 
Regarding claim 28, modified Best discloses wherein side branches of each gas burner manifold extend laterally and dispose below lateral rows of ceramic tiles aligned cross wise along the corresponding (i.e., there is some relationship) radiant tray module (see combination in the rejection of claim 21). 
Regarding claim 29, modified Best discloses wherein the side branches of each gas burner dispose below largest lateral areas occupied by the ceramic tiles within each of the rows (each gas burner is below all of the lateral areas occupied by the ceramic tiles). 
Regarding claim 30, modified Best fails to disclose wherein the ceramic tiles have square profiles.   However, a mere difference in shape between the prior art tiles and the claimed tiles is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed tile was significant.  See MPEP 2144.04 (IV)(B).
Regarding claim 31, modified Best discloses wherein the ceramic tiles in the lateral rows align along opposing corners of each tile profile (see Fig. 2 of Juett). 

Regarding claim 33, modified Best discloses wherein side branches are spaced apart at distances corresponding (i.e., there is some relationship) to largest lateral areas (any size area can be chosen as the largest lateral area) occupied by the ceramic tiles within each of the rows (see combination in the rejection of claim 21). 
Regarding claim 35, modified Best discloses wherein the food support modules, radiant tray modules, and gas burner assemblies define similar lateral expanses (see rejection of claim 21). 
Regarding claim 36, modified Best discloses wherein one or more of the corresponding pairs of gas burner manifolds and radiant trays are replaceable (i.e., capable of being replaced) by an upward facing IR burner within the firebox (it is possible to replace one or more gas burner manifolds and radiant trays since there is nothing in the references that says they cannot be replaced with an upward facing IR burner). 
Claims 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Best (US 20090202688 A1) in view of Juett (US 4290408) and Hou (US 20150223639 A1), as applied to claim 21, and further in view of von Herrmann (US 20090272278 A1).
Regarding claim 37, modified Best fails to disclose a downward facing IR burner mounted above the food supporting region and directed at a downward angle toward one or more of the food support modules. 
However, von Herrmann teaches a downward facing IR burner (12) mounted above the food supporting region (11) and directed at a downward angle toward one or more of the food support modules (see Figs 1, 3, 4). 
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Best to include a downward facing IR burner mounted above the food 
Regarding claim 38, modified Best discloses wherein one or more of the corresponding pairs of gas burner manifolds and radiant trays is replaceable (i.e., it is capable of being replaced physically or its heating function can be replaced by an upward facing IR burner) by an upward facing IR burner within the firebox at angle directed upward toward one or more of the food support modules. 
Regarding claim 39, modified Best discloses wherein the downward facing IR burner is positioned (capable of being positioned) at a downward angle less than 30 degrees forward of vertical (see Figs. 1, 3, 4 of von Hermann). 
Regarding claim 40, modified Best discloses wherein the downward facing IR burner is positioned (capable of being positioned) at a downward angle of approximately 12 degrees forward of vertical (see Figs. 1, 3, 4 of von Hermann). 

Allowable Subject Matter
Claim 34 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






(2) Response to Argument
Appellant asserts the following
Best does not disclose “an array of holes extending through sidewalls of the central stem and side branches of each gas burner manifold to support combustion as of gas at each of the holes that produce flames below the ceramic tiles in the overlying radiant tray module.”, as recited in claim 21.  Specifically, Appellant asserts that the openings 802 in Best do not support combustion (Brief, pgs. 14-15).

Examiner’s Response
The Examiner disagrees.  Best discloses an array of holes (802, 888; see Figs. 19-21 below) extending through sidewalls (any one of the walls can be considered a sidewall) of the central stem (801, Fig. 19) and side branches (832, Fig. 19) of each gas burner manifold to support combustion of gas at each of the holes that produce flames below the ceramic tiles in the overlying radiant tray module (each of the holes that produce flames = holes 888; Note: each of the holes that produce flames refers back to only some of the holes of the array of holes).
Moreover, holes 802 of the array of holes support combustion by supplying fuel to each of the holes that produce flames (holes 888).  Combustion is a chemical reaction that requires an oxidant, such as air, and a fuel.  If one of the two reactants is not available, then there cannot be any combustion.  Therefore, any conduit, opening, or passageway that conveys fuel or air to a combustion zone would be considered supporting combustion.  In this case, if the holes 802 in the central stem were blocked, then it would be impossible to have combustion at each of the holes 888.  Therefore, the holes 802 of the array of holes support combustion to each of the holes that produce a flame (holes 888) since holes 802 supply fuel to each of the holes 888. 


Appellant asserts the following 
In response to the above argument, the final Office Action, at page 10, states that "openings 802 (cited to be the holes in the central stem) support the flames by supplying the fuel needed to generate the flames." However, claims 21 and 24 recite that the burner manifold includes an array of holes in the central stem and side branches that support combustion at each of the holes. Here, "at each of the holes" refers back to the recited "array of holes", which claims 21 and 24 require to include holes through both the central stem and side branches 

								        -- Brief, pg. 15
Examiner’s Response
	The claim does not require an “array of holes in the central stem and side branches that support combustion at each of the holes”.  The claim requires that the array of holes support combustion of gas at each of the holes that produce flames.  Each of the holes that produce flames does not refer back to every hole in the array of holes.  Each of the holes that produce flames can be a subset of the array of holes. It can be visualized by the Venn diagram below.  

    PNG
    media_image2.png
    292
    265
    media_image2.png
    Greyscale





Applicant asserts the following 
“One skilled in the art would not further modify Best to configure the compound burner to combust fuel at openings 802 and discharge ports 888 at least because such a result would be contrary to the burner as taught by Best” (Brief, pg. 16).

Examiner’s Response
Appellant’s argument is moot since the rejection does not modify the openings 802 to combust fuel.  






    PNG
    media_image3.png
    822
    624
    media_image3.png
    Greyscale





For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JASON LAU/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
Conferees:
/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762    
                                                                                                                                                                                                    /HELENA KOSANOVIC/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.